STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE by and among CHINA POWERSOFT TECHNOLOGIES, INC. A Delaware Corporation and POWER SOFT TECHNOLOGY CO., LIMITED A Hong Kong Corporation Effective as of September 25, 2007 1 STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE THIS STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE, made and entered into this25th day of September, 2007, by and among CHINA POWERSOFT TECHNOLOGIES, INC a Delaware Corporation with its principal place of business at Room 603, Building B2, 359 Xinyu Road, Tri-cel Century Fortune Plaza, High-Tech Zone, Jinan, Shandong, China ("CPWSF INC"),POWER SOFT TECHNOLOGY CO., LIMITED , a Hong Kong corporation with its principal place of business located atRoom 1005 Wing Yue Bldg, 60-64 Des Voeux Rd West Hong Kong ("PS LTD");and the shareholders ofCHINA POWER SOFT TECHNOLOGY CO., LIMITED (“Shareholders”) (collectively PS LTD and the PS LTD shareholders shall be known as the “PS LTD Group”). Premises A. This Agreement provides for the acquisition of PS LTD whereby PS LTD shall become a wholly owned subsidiary of CPWSF INC and in connection therewith, the issuance of a total of 69,000,000 shares of CPWSF INC to the Shareholders. B. The boards of directors of CPWSF INC and PS LTD have determined, subject to the terms and conditions set forth in this Agreement, that the transaction contemplated hereby is desirable and in the best interests of their stockholders, respectively. This Agreement is being entered into for the purpose of setting forth the terms and conditions of the proposed acquisition. Agreement NOW, THEREFORE, on the stated premises and for and in consideration of the mutual covenants and agreements hereinafter set forth and the mutual benefits to the parties to be derived here from, it is hereby agreed as follows: ARTICLE I REPRESENTATIONS, COVENANTS AND WARRANTIES OF CHINA POWERSOFT TECHNOLOGIES, INC. As an inducement to and to obtain the reliance of PS LTD, CPWSF INC represents and warrants as follows: Section 1.1Organization. CPWSF INC is a corporation duly organized, validly existing, and in good standing under the laws of Delaware and has the corporate power and is duly authorized, qualified, franchised and licensed under all applicable laws, regulations, ordinances and orders of public authorities to own all of its properties and assets and to carry on its business in all material respects as it is now being conducted, including qualification to do business as a foreign corporation in the jurisdiction in which the character and location of the assets owned by it or the nature of the business transacted by it requires qualification.Included in the Schedules attached hereto (hereinafter defined) are complete and correct copies of the articles of incorporation, bylaws and amendments thereto as in effect on the date hereof.The execution and delivery of this Agreement does not and the consummation of the transactions contemplated by this Agreement in accordance with the terms hereof will not violate any provision of Holding's articles of incorporation or bylaws.CPWSF INC has full power, authority and legal right and has taken all action required by law, its articles of incorporation, its bylaws or otherwise to authorize the execution and delivery of this Agreement. 2 Section 1.2Capitalization.The authorized capitalization of CPWSF INC consists of 100,000,000 Common Shares, $0.01 par value per share, and 10,000,000 shares of Preferred Stock, $0.01 par value.As of the date hereof, CPWSF INC has 950,000 common shares issued and outstanding. All issued and outstanding shares are legally issued, fully paid and nonassessable and are not issued in violation of the preemptive or other rights of any person.CPWSF INC has no securities, warrants or options authorized or issued. Section 1.3Subsidiaries.CPWSF INC has no subsidiaries. Section 1.4Tax Matters: Books and Records. (a) The books and records, financial and others, of CPWSF INC are in all material respects complete and correct and have been maintained in accordance with good business accounting practices; and (b) CPWSF INC has no liabilities with respect to the payment of any country, federal, state, county, or local taxes (including any deficiencies, interest or penalties). (c) CPWSF INC shall remain responsible for all debts incurred by CPWSF INC prior to the date of closing. Section 1.5Litigation and Proceedings.There are no actions, suits, proceedings or investigations pending or threatened by or against or affecting CPWSF INC or its properties, at law or in equity, before any court or other governmental agency or instrumentality, domestic or foreign or before any arbitrator of any kind that would have a material adverse affect on the business, operations, financial condition or income of CPWSF INC.CPWSF INC is not in default with respect to any judgment, order, writ, injunction, decree, award, rule or regulation of any court, arbitrator or governmental agency or instrumentality or of any circumstances which, after reasonable investigation, would result in the discovery of such a default. Section 1.6Material Contract Defaults.CPWSF INC is not in default in any material respect under the terms of any outstanding contract, agreement, lease or other commitment which is material to the business, operations, properties, assets or condition of CPWSF INC, and there is no event of default in any material respect under any such contract, agreement, lease or other commitment in respect of which CPWSF INC has not taken adequate steps to prevent such a default from occurring. Section 1.7Information.The information concerning CPWSF INC as set forth in this Agreement and in the attached Schedules is complete and accurate in all material respects and does not contain any untrue statement of a material fact or omit to state a material fact required to make the statements made in light of the circumstances under which they were made, not misleading. Section 1.8Title and Related Matters.CPWSF INC has good and marketable title to and is the sole and exclusive owner of all of its properties, inventory, interest in properties and assets, real and personal (collectively, the “Assets”) free and clear of all liens, pledges, charges or encumbrances.CPWSF INC owns free and clear of any liens, claims, encumbrances, royalty interests or other restrictions or limitations of any nature whatsoever and all procedures, techniques, marketing plans, business plans, methods of management or other information utilized in connection with CPWSF INC business. 3 No third party has any right to, and CPWSF INC has not received any notice of infringement of or conflict with asserted rights of other with respect to any product, technology, data, trade secrets, know-how, proprietary techniques, trademarks, service marks, trade names or copyrights which, singly on in the aggregate, if the subject of an unfavorable decision ruling or finding, would have a materially adverse affect on the business, operations, financial conditions or income of CPWSF INC or any material portion of its properties, assets or rights. Section 1.9ContractsOn the closing date: (a) There are no material contracts, agreements franchises, license agreements, or other commitments to which CPWSF INC is a party or by which it or any of its properties are bound: (b) CPWSF INC is not a party to any contract, agreement, commitment or instrument or subject to any charter or other corporate restriction or any judgment, order, writ, injunction, decree or award materially and adversely affects, or in the future may (as far as CPWSF INC can now foresee) materially and adversely affect , the business, operations, properties, assets or conditions of CPWSF INC; and (c) CPWSF INC is not a party to any material oral or written: (I) contract for the employment of any officer or employee; (ii) profit sharing, bonus, deferred compensation, stock option, severance pay, pension benefit or retirement plan, agreement or arrangement covered by Title IV of the Employee Retirement Income Security Act, as amended; (iii) agreement, contract or indenture relating to the borrowing of money; (iv) guaranty of any obligation for the borrowing of money or otherwise, excluding endorsements made for collection and other guaranties, of obligations, which, in the aggregate exceeds $1,000; (v) consulting or other contract with an unexpired term of more than one year or providing for payments in excess of $10,000 in the aggregate; (vi) collective bargaining agreement; (vii) contract, agreement or other commitment involving payments by it for more than $10,000 in the aggregate. Section1.10Compliance With Laws and Regulations.To the best of CPWSF INC’s knowledge and belief, CPWSF INC has complied with all applicable statutes and regulations of any federal, state or other governmental entity or agency thereof, except to the extent that noncompliance would not materially and adversely affect the business, operations, properties, assets or condition of CPWSF INC or would not result in CPWSF INC incurring material liability. Section 1.11Insurance.All of the insurable properties of CPWSF INC are insured for CPWSF INC‘s benefit under valid and enforceable policy or policies containing substantially equivalent coverage and will be outstanding and in full force at the Closing Date. Section 1.12
